DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of:
(i) a method of administration of a compound ([sic], THC and CBD) with 
(i-b) each terpene from those recited in claim 31 (linalool and beta-caryophyllene are currently recited); sarin as an OP agent (aldicarb is indicated as an alternate); estazolam in claim 38 and flurazepam in claim 39; & 
(i-b-1) administration via a gas mask, 
in the replies filed on 10/28/2019 & 3/24/2020 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 42-47, 49, 67-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 10/28/2019 & 3/24/2020.

Response to Arguments
Applicants' arguments, filed 1/7/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36, 38-41, 48, 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 31, as currently amended, required treating symptoms caused by exposure to sarin and/or aldicarb.  Conflicting with this, in one alternative a subject may be at risk of exposure to sarin and/or aldicarb.  The claim also requires THC and CBD to be in a therapeutically –effective amount to treat the symptoms.
It is unclear, for subjects simply at risk of exposure, (i.e., which have not symptoms of exposure, to have symptoms treated, or even what amount is effective to treat symptoms, when no symptoms are present.
Claim 39, as currently amended, now depends from a canceled claim.  It is unclear what the subject matter of this claim embraces.

Claim Rejections - 35 USC § 112
Claims 31-36, 38-41, 48, 64-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above, there is a claimed embodiment of a subject simply at risk of exposure to sarin and/or aldicarb, being treated for symptoms caused by exposure to sarin and/or aldicarb.  The Examiner failed to identify such an embodiment in the specification.  Accordingly, the claims introduce New Matter.
Regarding exposure to “sarin and/or aldicarb”, the combination was not identified in the specification.  Accordingly, the claims introduce New Matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611